—Order, Supreme Court, New York County (Harold Tompkins, J.), entered September 9, 1993, granting defendant’s motion for summary judgment dismissing the complaint on the ground it is barred *200by the exclusive remedy of Workers’ Compensation Law, unanimously affirmed, without costs.
Workers’ Compensation is an exclusive remedy as a matter of substantive law (see, e.g., Acevedo v Consolidated Edison Co., 189 AD2d 497, lv dismissed 82 NY2d 748). Here, the record demonstrates plaintiff was a volunteer employee of defendant, a not-for-profit corporation, which had prior to her accident elected to bring its employees under the coverage of the Workers’ Compensation Law (Workers’ Compensation Law § 3 [1] [Group 19]; see, Monteleone v Center Stor. Warehouses, 68 NYS2d 369, 371-372). Contrary to plaintiff’s contention, no material issue of fact exists concerning non-coverage. That plaintiff identified another entity, the charitable foundation, as an employer does not affect the determination (see, Bonacci v Treffiletti Supermarkets, 205 AD2d 907, 908). Concur—Sullivan, J. P., Rosenberger, Ross, Asch and Tom, JJ.